FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10486

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00357-WBS

  v.
                                                 MEMORANDUM *
ADRIAN ORTEGA-DIAZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Adrian Ortega-Diaz appeals from his guilty-plea conviction and 135-month

sentence for conspiracy to possess with intent to distribute over 50 grams of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and conspiracy




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to manufacture over 1,000 plants of marijuana, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Ortega-Diaz’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Ortega-Diaz

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    11-10486